Title: To George Washington from John Robinson, 19 August 1756
From: Robinson, John
To: Washington, George



Dear Sir
Wmsburgh Augst 19. 1756

I recd your favour by Mr Kirkpatrick, upon which I called a Committee as soon as I could, before whom I laid your Letter to be consider’d of by them, the result of their Deliberations on most of the Matters refer’d to them by you, You will see by the inclosed Minutes, The Committee examined all your Accts but

could not make a final Settlement of them as there were several Accts open agst sundry Persons who had received Money from you, and not Accounted for by them, the rest of the Acct was approved of and passed, they also examined the Paymaster’s Accts and passed them, but they observed a new charge in them of 2/6 pr day to him as Commissary of Musters which they think unnecessary and inconsistant with his other office, and therefore came to a Resolution that it should be discontinued and that the Pay for it should be no longer allowed: The Committee also examined the several Accts refered to them by you, some of which they have ordered to be paid the rest they have refered back to you, their reasons for so doing are endorsed by the Clerk on the back of the Accts. The Committee were all of Opinion with you that the keeping Fort Cumberland was an unnecessary Expence, but upon my mentioning their Opinion to the Govr he appeared very warm and said my Lord Loudon might do what he pleased but for his part he would not remove the Garrison or order the Fort to be demolished for his right hand, and at the same time said that there was such a quantity of Ammunition & Arms besides the Cannon & Provision that it would cost more to remove them to one of the other Forts than the maintaining a Garrison in that Fort would amount to, and as this was his resolution the Committee could not come to any determination about it.
The Committee were likewise of Opinion with you that it would be more for the Interest of the Service and no prejudice to the Country if you could be allow’d to pay for Deserters out of the Money in your hands, but did not think they had Power to order it against the plain and express words of the Act. It is very Plain by the Act of Assembly that only the Draughts are prohibited from marching out of the Colony, and I cant think it could be looked upon as a breach of the Law to carry even them out upon an Emergency, if they consented to it You will see by the Minutes that the Committee have determined that the Soldiers shall for the future receive their full pay without any Deductions, but the Officers pay they would not meddle with at present, as they seem to think that th⟨e⟩re pay is high for the small number of men they have in their Companies, and that if their Companys are not compleated in a reasonable time the number of Officers ought to be reduced, and the remaining

Companies compleated and then it will be time enough to make a further regulation in the Officers pay. As to the provision for the maim’d and wounded it is not in the Power of the Committee to make one, but there cant be the least doubt but the Assembly will always, as they have hitherto done, provide for all that shall suffer in their Countrys Service.
As to your pay it was settled by the Committee when you took the Command at 30/ pr day and is so entered in their Journals of which I did not doubt but you had been informed before, which his Honor thinks very large, nor does he seem well pleased with the Allowance of Two p. Ct,  but says as the Committee has agreed to it, he will not oppose it, the Committee had under their Consideration an allowance for Your Table, but did not care to fix a certain salary for it, as it might be establishing a President for it, which they were unwilling to do, if it should happen that you should leave the Command, but were unanimously of Opinion that you should not be a sufferer, and that they would readily agree to make you any allowance to recompence You for your time and fatigue in the defence of your Country, but for the reasons above, thought the best way of doing, would be by giveing you at the end of the year such a Sum of Money as would [be] sufficient for the purpose and satisfactory to you.
I have sent you by the Order of the Committee £5000—I could not possibly send it in smaller Notes as there were not any signed by the other Gent., and Col. Chiswell being out of the way could not get them signed now, but will take Care to have it done as soon as he returns, and in the next payment there shall be a large Proportion of them.
The Govr has laid his Accts for Cloathing the Soldiers before the Committee and demanded payment for them, which the Committee did not think they could do, till they knew to whom they were delivered and how disposed of the Govr says they were delivered to Mr Carlyle, and I must beg the favour of you to write to him to transmit to me an Acct of the number of suits he received and to whom he delivered them, that we may know whether the poor Soldiers ever had them. I am with the greatest Truth—Dear Sir Your Affect. Freind and Servant

John Robinson

